SEABURY, J.
This action was brought to recover damages for loss of services occasioned through injuries which the plaintiff’s wife sustained through the alleged negligence of the defendant in maintaining a defective coal hole in front of premises owned by the defendant.
As tending to establish the defendant’s negligence the court below admitted evidence of the condition of the coal hole 30 days after the accident, and that the defendant then caused it to be repaired. This evidence was received over the objection and exception of the defendant, and constituted prejudicial error. Whether the defendant was negligent was a question which should have been decided upon the facts as they existed at the time of the accident. Clapper v. Town of Waterford, 131 N. Y. 382, 30 N. E. 240.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.